Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant's election with traverse of group I, claims 1-11 and 14 in the reply filed on 01/25/21 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine all of the claims together and they are unified by the same technical feature of the composition and the method of treating hapatocarcinoma.   This is not found persuasive because firstly, they are not unified by a feature of hepatocarcinoma. The compositions claims do not require the treatment and the art found does not teach treatment of hepatocarcinoma. In additionally, claims 11-13 contain improper multiple dependencies, as will be discussed below. As such, claim 12 is subject to the restriction requirement, but for the purpose of expediting prosecution has been included in the objection below. Note also that the statutory category of claim 11 is unclear as to whether it is drawn to a method or a product and its inclusion in the elected group with depend on the category it is designated upon amendment. 

Objections
Claims 11-13 are objected to under 37 CFR 1.75(c)  as being in improper form because the claims should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim. Here the multiple dependent claims cannot be drawn to “of claims 1-10” or “of claims “11-12” because this is not in alternative form.  See MPEP § 

Claim Rejections 35 USC 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, Rx is not defined. As such, it is unclear what structural characteristics are being claimed.
	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear from the language “wherein C is selected from the group consisting of an over expressing asparagine peptide endonuclease cleavage in the tumor micro-environment, and the group comprises an Asn structure” whether or not these are two separate groups or the second is a feature of the first. Additionally, there is no period, leaving the end point of the claim unclear. 
	Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kim et al. (US 20160144050 A1 as translation of KR10-20140162555),
Kim teaches the following doxorubicin conjugate: 

    PNG
    media_image1.png
    256
    522
    media_image1.png
    Greyscale
(p. 2)

    PNG
    media_image2.png
    77
    146
    media_image2.png
    Greyscale
.

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103(A) as being unpatentable over Kim et al. as applied above, in view of Liu et al. (2009/).
The teachings of Kim have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach the specific Asn-Ala-Ala linker. 

    PNG
    media_image3.png
    281
    508
    media_image3.png
    Greyscale
, wherein the Ala-Ala-Asn sequence is an ideal linker for protease cleavage as Asn can be activated by legumain in tumors. As such, it would have been obvious to one of ordinary skill in the art at the time of the invention, to have taken the conjugate of Kim and used the protease cleavable linker of Liu because both are used for the same purpose of targeting tumors. One would be motivated to do so because Kim teaches the Ala-Ala-Asn sequence is ideal for such cleavage. As such, there is a reasonable expectation of success that the Asn containing linker can be effectively substituted for the linker of Kim. Therefore, claim 7 is rendered obvious. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19 of U.S. Patent No. 9982011. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach 
    PNG
    media_image4.png
    238
    412
    media_image4.png
    Greyscale
where R3 is Leu and R4 and R5 are Ala and R6 is a maleimide.  As such, claims 1-4, 6 and 7 are met by this structure. As to instant claim 5, claim 4 of the’011 patent teaches 
    PNG
    media_image5.png
    282
    509
    media_image5.png
    Greyscale

Which meets the limitations for MI-S, as well as a compound of claims 9 and 10. Claim 6 of ‘011 teaches a method for preparing the doxorubicin derivative for targeted activation by Legumain of claim 1, comprising the following steps:
Step 1, preparing a tripeptide or a tetrapeptide, R3-Asn-R4-R5, by conjugating the amino acid residues together and isolating to obtain the formed tripeptide or tetrapeptide R3-Asn-R4-R5;
Step 2, preparing compound B by reacting R3-Asn-R4-R5 obtained in step 1 with the acyl or carboxyl of R6-CI or R6-OH to obtain R3-Asn-R4-R5-Re;

As such, these are more narrow steps than the limitations of steps 1-4 of claim 14, thus anticipating this claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654